THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE COUNTY COURT AT LAW OF CHEROKEE COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 10th
day of December, 2014, the cause upon appeal to revise or reverse your judgment between

                   THE STATE OF TEXAS FOR THE BEST INTEREST
                            AND PROTECTION OF S. E.

                         NO. 12-14-00246-CV; Trial Court No. 41,072

                          Opinion by James T. Worthen, Chief Justice.


was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and
the same being considered, it is the opinion of this court that the trial court’s orders for
temporary inpatient mental health services and to administer psychoactive medication should be
reversed and judgment rendered denying the State’s applications for court ordered temporary
mental health services and for an order to administer psychoactive medication.

        It is therefore ORDERED, ADJUDGED and DECREED by this court that the trial
court’s orders for temporary inpatient mental health services and to administer psychoactive
medication, be, and the same are, hereby reversed and judgment is rendered denying the State’s
applications for court ordered temporary mental health services and for an order to administer
psychoactive medication; and that this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 20th day of February, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk